               Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

CHRISTOPHER GOULDEN, as
ADMINISTRATOR OF THE ESTATE OF
JAYSON NEGRON                                                     :    Civil Action No.:
                                                                       3:20cv400(JBA)
         VS.

JAMES BOULAY, et al.                                                   MAY 12, 2020

                            DEFENDANT, JAMES BOULAY’S,
                ANSWER. AFFIRMATIVE DEFENSES AND DEMAND FOR JURY

          1.       The allegations in paragraph I are denied.

A.       Parties

         2.        With respect to paragraph 2, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         3.        The allegations in paragraph 3 are admitted.

         4.        With respect to paragraph 4, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         5.        The allegations in paragraph 5 are admitted.

         6.        The allegations in paragraph 6 are admitted.

B.       Jurisdiction

         7.        With respect to paragraph 7, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         8.        The allegations in paragraph 8 are admitted.

C.       Factual Allegations

         9.        With respect to paragraph 9, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.



{01363219.DOCX var. i                               1
           Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 2 of 7



          10,     With respect to paragraph 10, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

          II.     With respect to paragraph 11, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

          12.     With respect to paragraph 12, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

         13.      With respect to paragraph 13, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

         14.      With respect to paragraph 14, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         15.      With respect to paragraph 15, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         I 6.     With respect to paragraph 1 6, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

         17.      The allegations in paragraph 17 are denied.

         18.      With respect to paragraph 18, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

         19.      With respect to paragraph 19, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof.

         20.      With respect to paragraph 20, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

         21.      With respect to paragraph 21, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof



{o1363219.IDocxver.   }                            2
          Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 3 of 7



        22.      With respect to paragraph 22, the defendant does not have sufficient information

or knowledge    upon   which to form a belief and, therefore, leaves the plaintiff to his proof.

        23.      With respect to paragraph 23, the defendant does not have sufficient information

or knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

First Claim

        24.      The replies to paragraphs 1 through 23 are hereby incorporated as the replies to

paragraphs I through 23 of the First Claim as though fully restated and set forth herein; as to the

remaining allegations in paragraph 24 they are denied.

Second Claim

        25.      The replies to paragraphs I through 24 are hereby incorporated as the replies to

paragraphs 1 through 24 of the Second Claim as though fully restated and set forth herein; as to

the remaining allegations in paragraph 25, the defendant does not have sufficient information or

knowledge upon which to font a belief and, therefore, leaves the plaintiff to his proof

Third Claim

        26.      The replies to paragraphs I through 25 are hereby incorporated as the replies to

paragraphs 1 through 25 of the Third Claim as though frilly restated and set forth herein; as to the

remaining allegations in paragraph 26, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof

        27.      The allegations in paragraph 27 are denied.

        28.      The allegations in paragraph 28 are denied.

        29.      The allegations in paragraph 29 are denied.




(01363219DOCXVer. I)                                3
           Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 4 of 7



Fourth Claim

         30.       The replies to paragraphs I through 29 are hereby incorporated as the replies to

paragraphs 1 through 29 of the Fourth Claim as though fully restated and set forth herein; as to

the remaining allegations in paragraph 30, the defendant does not have sufficient information or

knowledge      upon   which to form a belief and, therefore, leaves the plaintiff to his proof

         31.       The allegations in paragraph 31 are denied.

Fifth Claim

         32.       The replies to paragraphs I through 31 are hereby incorporated as the replies to

paragraphs I through 3 1 of the Fifth Claim as though frilly restated and set forth herein; as to the

remaining allegations in paragraph 32, they are denied.

         33.      The allegations in paragraph 33 are denied.

         34,      The allegations in paragraph 34 are denied.

         35.      The allegations in paragraph 35 are denied.

Sixth Claim

         36.      The replies to paragraphs I through 35 are hereby incorporated as the replies to

paragraphs 1 through 35 of the Sixth Claim as though frilly restated and set forth herein; as to the

remaining allegations in paragraph 36, they are denied.

Seventh Claim

         37.      The replies to paragraphs I through 36 are hereby incorporated as the replies to

paragraphs I through 36 of the Seventh Claim as though frilly restated and set forth herein; as to

the remaining allegations in paragraph 37, the defendant does not have sufficient information or

knowledge upon which to form a belief and, therefore, leaves the plaintiff to his proof




{01363219.DOCX Vcr. I)                               4
             Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 5 of 7



                                 FIRST AFFIRMATIVE DEFENSE

         The acts and conduct of the defendant Boulay was objectively reasonable under the

circumstances. Accordingly, the defendant Boulay is entitled to qualified immunity for liability.

                               SECOND AFFIRMATIVE DEFENSE

         The acts and conduct complained of by the plaintiff occurred within the scope of the

Defendant Boulay’s official duties as a police officer and did not violate any clearly established

constitutional or federal statutory right of which the defendant reasonably should have been

aware. Accordingly, the defendant Boulay is entitled to qualified immunity.

                                THIRD AFFIRMATIVE DEFENSE

        The plaintiff has failed to state a claim upon which relief may be granted.

                               FOURTH AFFIRMATIVE DEFENSE

        Pursuant to Connecticut General Statutes       §   52-557n, or the common law, the defendant is

entitled to governmental immunity in that his actions were performed in good faith, without

malice, and in the discretionary performance of governmental duties.

                                FIFTH AFFIRMATIVE DEFENSE

        Pursuant to Connecticut General Statutes       §   52-557h, to the extent the plaintiff was

injured, the plaintiffs own negligence and carelessness contributed to and was a substantial

factor in causing the injuries and losses alleged in the complaint, in that:

        a.       lie failed to act as a reasonable, prudent person under the circumstances;

        b.       he failed to comply with the Iawftil commands of officers on scene;

        c.       he actively interfered with the investigation conducted by officers on scene; and

        d.       he physically resisted arrest.




{01363219.DOCXVcr.                                 5
         Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 6 of 7



                              SIXTH AFFIRMATIVE DEFENSE

       Pursuant to Section 53a-22 of the Connecticut General Statutes, any use of force at issue

was justified under the circumstances.

                            SEVENTH AFFIRMATIVE DEFENSE

       The actions of Boulay, to the extent they occurred as alleged, were justified as the

decedent, Negron, used physical force to resist arrest by Boulay, a reasonably identified peace

officer, in violation of Section 53a-23 of the Connecticut General Statutes.

                                    JURY TRIAL DEMAND

       The Defendant demands a trial by jury on all claims.

                                              THE DEF~ DANT




                                              Rich~ d J. Buturla
                                              Berc em, Moses P. C.
                                              75 Broad Street
                                              Milford, CT 06460
                                              (203) 783-1200
                                              Federal Bar No. ct05967
                                              rbuturla ‘ berchemmoses.com




OI3632I9DOCXVcr I}
           Case 3:20-cv-00400-JBA Document 12 Filed 05/12/20 Page 7 of 7



                                         CERTIFICATION

          I hereby certify that on May 12, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s CM ECF

system.




                                                            K
                                                            .9   J. Buturla




01363219 DOCX Ver
